Simon, J.,

delivered the opinion of the court.
This case is now before us on a rehearing. It has been ably and elaborately argued, and we have derived from the briefs of the counsel, all the light which could be thrown on the important subject submitted to our consideration.
The view we have taken of this case, renders it unnecessary, however, to inquire again into the validity of Villaverde’s will, and into the effect of the act of the Legislative Council of Florida ; as even admitting that the plaintiffs could *454be considered as legally claiming in the right of Villaverde, under his pretended will, we have again come to the conclusion, that his title was divested by the sheriff’s sale of the properly to J. Thompson, under whom the defendant holds.
Whereajudgmentis set up as the basis oi the defendant’s title tSonaga'insthimj not be examined" or inquired into Never having annuiiedT^níust have its full force ande eot.
Where ajudgecutio* * and eXñ sheriff’s saleare shown in support of a title, it necessarily creates a strong presumption in favor of the title; and is pHmafathe*5'formtdi'ties compu'ed'with611
The law gives no effect to acts of alienation against third peruniess^lfej^have g?stered'y third persons stoodaUpersons tíes^oacontraot" by which iheiithingS¿conveyed ÍfFec°ted¡lt l° be
According to the uniform jurisprudence of this court, we feel no hesitation in saying that the judgment, which is the basis 0f the defendant’s title, and which was rendered but a 3 .very short time after, the constitution of the state was in force, cannot now be inquired into collaterally in this suit, and that haviug never been annulled, it must have its full force and effect. The defendant has, therefore, shown a judgment, writ of execution, and sale to J. Thompson under them, and necessarily creates a strong presumption in favor of his title, which like all other facts, should yield only to the proof t|le con(.raryt They are primd facie evidence, that theformalilies of the law have been complied with ; the plaintiff has adduced no proof which would make us entertain even a cloubt on this subject., and we must again conclude, that the sale was regular. 8 Martin, 682; 5 Idem., 486; 9 Idem., 542. Louisiana Reports, 476;
The former decision of this court was, however, a judgment of non-suit, rendered on account of its not having been shown that the acts of sale to the defendant had been re-col'^e^ 'n lhe parish where the property lies, as required by articles 2242 and 2417, of the Louisiana Code. In this, we think it must be changed. The law gives no effect to acts of ajienalion against third persons in general, unless they have been regularly registered. The article 2242 says: against honh purchasers or creditors, and this perhaps would show J r . 1 . the real meaning of (he words, third persons; but taking the expressions, third persons in general, contained in article 2417, *n ^ie’r proper and most strict sense, it seems to us, that by third parties, must, be understood all persons who are not parties to a contract by which their interest in the thing conveyec' >s sought to be affected, 1 Martin, N. S., 387 ; 6 Louisiana Reports, 4. So, there must be an interest to be affected by the act passed, 7 Martin, N. S., 661 ; 4 Louisiam Reports, 239. In this case, we have already said that *455Villaverde was divested of his title by the sheriff’s sale, and if so, it mattered not to him or to those who claim in his right, whether the vendee at said sale, transferred his title afterwards to others by subsequent sales, as Villaverde’s original title to or interest in the thing sold, could never be affected by such transfers. The rule established by the Code would receive its proper application, if Thompson, after selling to Turner, had sold the property to other persons who would claim it under him, contradictorily with the defendant; but as to Villaverde, or the plaintiffs claiming under him, it appears to us quite immaterial whether the acts of sale had or had not been recorded, as they could neither be injured or benefited thereby ; and we must consider the matter in dispute in the same light it would have been if the controversy had arisen between Villaverde and Thompson the original purchaser at sheriff’s sale.
So, the debtor whose property is sold at sheriff’s sale, or those who claim under him, cannot object that the purchaser’s title was not legally conveyed or transferred to the defendant who claims under it.
With this view of the subject, we are of opinion that our judgment, instead of being one of non-suit, should be wholly in favor of the defendant.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.